TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00376-CV


                     Texas General Land Office and George P. Bush,
          named in his Official Capacity as Texas Land Commissioner, Appellants

                                                v.

                                   City of Houston, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               We reinstate this case from abatement. Appellants and Appellee have jointly

moved to dismiss this appeal, citing the lack of any live controversy between the parties. We grant

the joint motion and dismiss this appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Dismissed on Joint Motion

Filed: July 8, 2021